Exhibit 10.2

 

[g120191kci001.jpg]

 

Execution Copy

 

Convertible Note Hedge Transaction

 

Date:

 

April 17, 2007

 

 

 

To:

 

Lawson Software, Inc.

 

 

Attention:

Treasurer

 

 

380 Saint Peter Street

 

 

St. Paul, MN 55102

 

 

Facsimile:

651-767-4868

 

 

Telephone:

651-767-4920

 

 

Email:

treasury@lawson.com

 

 

 

 

 

 

With a copy to:

General Counsel

 

 

380 Saint Peter Street

 

 

St. Paul, MN 55102

 

 

Facsimile:

651-767-4827

 

 

Telephone:

651-767-4940

 

 

Email:

legal.americas@lawson.com

 

 

 

 

From:

 

Lehman Brothers Inc., acting as Agent

 

 

Lehman Brothers OTC Derivatives Inc., acting as Principal

 

 

Andrew Yare - Transaction Management Group

 

 

Facsimile:

646-885-9546 (United States of America)

 

 

Telephone:

212-526-9986

 

 

 

 

Ref. Numbers:

 

Global Deal ID: 300797

 

Dear Sir or Madam:

The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the transaction (the “Transaction”) entered into between
Lehman Brothers OTC Derivatives Inc. (“Party A”) and Lawson Software, Inc.
(“Party B”) on the Trade Date specified below.  This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below. This
Confirmation is sent on behalf of both Party A and Lehman Brothers Inc.
(“LBI”).  Lehman Brothers OTC Derivatives Inc. is not a member of the Securities
Investor Protection Corporation.

This Confirmation evidences a complete and binding agreement between Party A and
Party B as to the terms of the Transaction to which this Confirmation relates. 
This Confirmation supplements, forms part of, and is subject to an agreement in
the form of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) (the
“Agreement”) as if we had executed an agreement in such form (but without any
Schedule except for the elections set forth herein) on the Trade Date of the
Transaction.  In the event of any inconsistency between the provisions of the
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”) and the 2000 ISDA Definitions (the “Swap
Definitions”, and, together with the Equity Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc., are incorporated into this Confirmation. References herein to
“Transaction” shall be deemed references to “Swap Transaction” for purposes of
the Swap Definitions.  In the event of any inconsistency between the Equity

Lehman Brothers

745 SEVENTH AVENUE,

NEW YORK NY 10019

1


--------------------------------------------------------------------------------


Definitions and the Swap Definitions, the Equity Definitions will govern. 
Certain defined terms used herein have the meanings assigned to them in the
Indenture to be dated on or about April 23, 2007 between Party B and The Bank of
New York, as trustee (as may be amended or supplemented from time to time, but
only if such amendment or supplement is consented to by Party A in writing, the
“Indenture”) relating to USD 240 million principal amount of 2.50% senior
convertible notes due April 15, 2012 (the “Convertible Notes”) issued by Party
B.  In the event of any inconsistency between either set of Definitions and this
Confirmation, or between the Indenture and this Confirmation, this Confirmation
will govern.  For the avoidance of doubt, references herein to sections of the
Indenture are based on the draft of the Indenture most recently reviewed by the
parties at the time of this Confirmation.  If any relevant sections of the
Indenture are changed, added or renumbered following execution of this
Confirmation, the parties will amend this Confirmation in good faith to preserve
the economic intent of the parties.

 

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

General Terms:

 

 

 

 

 

Agent:

 

LBI is acting as agent on behalf of Party A and Party B for the Transaction. LBI
has no obligations, by guarantee, endorsement or otherwise, with respect to the
performance of the Transaction by either party.

 

 

 

Trade Date:

 

April 17, 2007

 

 

 

Option Type:

 

Call

 

 

 

Option Style:

 

Modified American, as set forth under “Procedures for Exercise” below.

 

 

 

Seller:

 

Party A

 

 

 

Buyer:

 

Party B

 

 

 

Shares:

 

The common stock of Party B, par value USD 0.01 per share (Ticker Symbol: LWSN).

 

 

 

Number of Options:

 

The number of Convertible Notes in denominations of USD 1,000 principal amount
issued by Party B on the closing date of initial issuance of the Convertible
Notes. For the avoidance of doubt, the Number of Options outstanding shall be
reduced by each exercise of Options hereunder.

 

 

 

Option Entitlement:

 

As of any date, a number of Shares per Option equal to the “Conversion Rate” (as
defined in the Indenture), but without regard to any adjustments to the
“Conversion Rate” pursuant to Sections 10.04(b) or 10.05(i) of the Indenture.

 

 

 

Strike Price:

 

As of any date, USD 1,000 divided by the Option Entitlement.

 

 

 

Premium:

 

USD 57,696,000.00

 

 

 

Premium Payment Date:

 

Four Scheduled Trading Days after the Trade Date.

 

 

 

Exchange:

 

The NASDAQ Global Select Market of the Nasdaq Stock Market, Inc.

 

 

 

Related Exchange(s):

 

All Exchanges

 

 

 

Procedures for Exercise:

 

 

 

 

 

Expiration Time:

 

The Valuation Time

 

Global Deal ID: 300797

2


--------------------------------------------------------------------------------


 

Expiration Date:

 

April 15, 2012

 

 

 

Potential Exercise Dates:

 

Each Conversion Date

 

 

 

Conversion Date:

 

Each “Conversion Date” as defined in the Indenture.

 

 

 

Required Exercise on Conversion Dates:

 

On each Conversion Date, a number of Options equal to the number of Convertible
Notes in denominations of USD 1,000 principal amount submitted for conversion on
such Conversion Date in accordance with the terms of the Indenture shall be
automatically exercised by Party B, subject to “Notice of Exercise” below.

 

 

 

Automatic Exercise:

 

Applicable, subject to “Notice of Exercise” below.

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary in the Equity Definitions, in order to
exercise any Options, Party B must notify Party A (in writing or orally) at
least one Scheduled Trading Day prior to the first day of the applicable
“Conversion Period” (as defined in the Indenture) for the Convertible Notes
being converted on that Exercise Date (the “Notice Deadline”) of (i) the number
of Options being exercised on that Exercise Date, (ii) such Exercise Date and
(iii) the scheduled commencement date of the “Conversion Period” and settlement
date under the Indenture for the Convertible Notes converted on the Conversion
Date corresponding to such Exercise Date; provided, however, that with respect
to Convertible Notes converted during the period beginning on, and including,
the 25th “Scheduled Trading Day” (as defined in the Indenture) prior to the
“Maturity Date” (as defined in the Indenture) for such Convertible Notes and
ending on the “Scheduled Trading Day” (as defined in the Indenture) immediately
preceding the “Maturity Date”, the Notice Deadline shall be the “Scheduled
Trading Day” (as defined in the Indenture) immediately preceding the “Maturity
Date”.

 

 

 

Settlement Terms:

 

 

 

 

 

Settlement Obligation:

 

In respect of an Exercise Date occurring on a Conversion Date, Party A will
deliver to Party B on the related Settlement Date a number of Shares equal to
the aggregate number of Shares that Party B is obligated to deliver to the
holder(s) of the Convertible Notes converted on such Conversion Date pursuant to
Section 10.12 of the Indenture and an amount of cash equal to the amount, if
any, that Party B is obligated to deliver to holder(s) of the Convertible Notes
on such Conversion Date pursuant to Section 10.03 of the Indenture; provided
that such obligation shall be determined excluding any Shares (or cash for
fractional Shares) that Party B is obligated to deliver to holder(s) of the
Convertible Notes as a result of any adjustments to the “Conversion Rate”
pursuant to Sections 10.04(b) or 10.05(i) of the Indenture and assuming that
Party B did not make the election set forth in Section 10.13 of the Indenture in
respect of a “Public Acquirer Change of Control” thereunder; provided further
that if the “Volume Weighted Average Price” (as defined in the Indenture) is not
available on the Bloomberg page, the Calculation Agent shall determine the
“Volume Weighted Average Price” for purposes of calculating the Settlement
Obligation in a commercially reasonable manner; and provided further that if
such exercise relates to the conversion of Convertible Notes in connection with
which holder(s) thereof are entitled to receive additional Shares (or cash for

 

3


--------------------------------------------------------------------------------


 

 

fractional Shares) pursuant to the adjustments to the “Conversion Rate” set
forth in Section 10.04(b) of the Indenture, then, notwithstanding the foregoing,
the Settlement Obligation shall include such additional Shares (or cash for
fractional Shares), except that the Settlement Obligation shall be capped so
that the value of the Settlement Obligation (as determined by the Calculation
Agent) does not exceed the amount (as determined by the Calculation Agent) that
would be payable by Party A pursuant to Section 6 of the Agreement if such
Conversion Date were an Early Termination Date resulting from an Additional
Termination Event with respect to which the Transaction (except that, for
purposes of determining such amount, the Number of Options shall be deemed to be
equal to the number of Options exercised on the related Exercise Date) was the
sole Affected Transaction and Party B was the sole Affected Party (determined
without regard to “Alternative Calculations and Payment on Early Termination and
on Certain Extraordinary Events” of this Confirmation) (the “Unwind Value”). For
the avoidance of doubt, in the case of any exercise hereunder, if the “Daily
Conversion Value” (as defined in the Indenture) for each of the “Settlement
Period Trading Days” (as defined in the Indenture) occurring in the relevant
“Conversion Period” is less than or equal to USD 50, Party A will have no
delivery obligation hereunder in respect of the related Exercise Date.

 

 

 

 

 

The provisions of Sections 9.8, 9.9, 9.11 and 9.12 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to the Transaction means that Party A is obligated to
deliver Shares (or cash for fractional Shares) hereunder.

 

 

 

 

 

Section 9.11 of the Equity Definitions shall be amended by deleting all text
after “(other than a lien routinely imposed on all securities by the relevant
Clearance System)” in the fourth line thereof.

 

 

 

Settlement Date:

 

In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the Shares (or cash for fractional Shares) to be delivered under the
related Convertible Notes under the terms of the Indenture; provided that the
Settlement Date will not be prior to the Scheduled Trading Day immediately
following the date on which Party B gives notice to Party A of such Settlement
Date and the Settlement Obligation.

 

 

 

Share Adjustments:

 

 

 

 

 

Method of Adjustment:

 

Convertible Adjustment

 

 

 

Convertible Adjustment:

 

The Calculation Agent will adjust the Strike Price, the Number of Options, the
Option Entitlement, the nature of the Shares and/or any other variable relevant
to the exercise, valuation or settlement of the Transaction, as appropriate, to
reflect any Conversion Change effected pursuant to the terms of the Indenture;
provided that such adjustment shall not be made until Party A has received from
Party B a notice of such Conversion Change.

 

 

 

 

 

“Conversion Change” means any adjustment by Party B to the “Conversion Price”
(as defined in the Indenture), the “Conversion

 

4


--------------------------------------------------------------------------------


 

 

Rate” and/or the nature of the Shares under the Convertible Notes pursuant to
the terms of the Indenture, other than a reduction in the “Conversion Price” or
an increase in the “Conversion Rate” pursuant to Sections 10.04(b) or 10.05(i)
of the Indenture or a change to the nature of the Shares as the result of Party
B’s election under Section 10.13 of the Indenture in respect of a “Public
Acquirer Change of Control.” Party B agrees that it will notify Party A prior to
the effectiveness of any Conversion Change and, to the extent such Conversion
Change requires an exercise of discretion by Party B under the terms of the
Indenture, it shall consult with the Calculation Agent in order to achieve a
commercially reasonable adjustment, determination or calculation.

 

 

 

Extraordinary Events:

 

 

 

 

 

Consequences of Merger Events:

 

 

 

 

 

Share-for-Share:

 

Convertible Adjustment

 

 

 

Share-for-Other:

 

Convertible Adjustment

 

 

 

Share-for-Combined:

 

Convertible Adjustment

 

 

 

Tender Offers:

 

Convertible Adjustment

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination)

 

 

 

Delisting:

 

The definition of “Delisting” in Section 12.6 of the Equity Definitions shall be
deleted in its entirety and replaced with the following: “‘Delisting’ means that
the Exchange announces that pursuant to the rules of such Exchange, the Shares
cease (or will cease) to be listed, traded or publicly quoted on the Exchange
for any reason (other than a Merger Event or Tender Offer) and are not
immediately re-listed, re-traded or re-quoted on the New York Stock Exchange,
the American Stock Exchange, the NASDAQ Global Select Market or the NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.”

 

 

 

Additional Termination Provision:

 

If (i) Convertible Notes are repurchased or redeemed by Party B or its
subsidiaries, or (ii) an “Event of Default” with respect to Party B under the
terms of the Convertible Notes as set forth in Section 6.01 of the Indenture
occurs, which results in principal and interest related to the Convertible Notes
being declared immediately due and payable pursuant to the terms of the
Indenture or (iii) an Amendment Event occurs, then in each case the Transaction
shall terminate (in the case of clause (i) and (iii), such termination shall be
in part, and shall reduce the Number of Options by the number of Convertible
Notes so repurchased or redeemed or subject to the Amendment Event) as of the
date of such repurchase, redemption, declaration or amendment. No additional
payments or deliveries will be made under the terminated portion of the
Transaction or, for greater certainty, in connection with such termination.

 

 

 

 

 

“Amendment Event” means that Party B amends, modifies, supplements or obtains a
waiver with respect to (i) any term of the

 

5


--------------------------------------------------------------------------------


 

 

Indenture or the Convertible Notes governing the principal amount due at
maturity, the maturity date, the amount of repurchase obligation of Party B, or
other material term relating to conversion of the Convertible Notes (including
any changes to the conversion price, conversion settlement dates or material
conversion conditions), or (ii) any term that would require consent of the
holders of not less than 100% of the principal amount of the Convertible Notes
to amend, in each case without the written consent of Party A.

 

 

 

Additional Termination Event:

 

If, upon the occurrence of a “Public Acquirer Change of Control” under the
Indenture occurs, Party B makes an election provided in Section 10.13 of the
Indenture, an Additional Termination Event shall occur in respect of which (1)
Party B shall be the sole Affected Party and (2) the Transaction shall be the
sole Affected Transaction.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by replacing the phrase “the interpretation” in the third line
thereof with the phrase “or public announcement of the formal or informal
interpretation.”

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Insolvency Filing:

 

If an Insolvency Filing occurs, either party may elect to terminate the
Transaction upon at least two Scheduled Trading Days’ notice to the other party
specifying the date of such termination, in which event the Transaction will
terminate. No additional payments or deliveries will be made under the
Transaction or, for greater certainty, in connection with such termination.

 

 

 

 

 

The definition of “Insolvency Filing” in Section 12.9 of the Equity Definitions
shall be amended by deleting the clause “provided that proceedings instituted or
petitions presented by creditors and not consented to by the Issuer shall not be
deemed an Insolvency Filing” at the end of such definition and replacing it with
the following: “; or it has instituted against it a proceeding seeking a
judgment of insolvency or bankruptcy or any other relief under any bankruptcy or
insolvency law or other similar law affecting creditors’ rights, or a petition
is presented for its winding-up or liquidation by a creditor and such proceeding
is not dismissed, discharged, stayed or restrained in each case within fifteen
(15) days of the institution or presentation thereof.”

 

 

 

Hedging Disruption:

 

Applicable; provided that Section 12.9(a)(v) of the Equity Definitions is hereby
amended by adding the phrase “for five or more successive Scheduled Trading
Days” immediately following the word “efforts” in the second line thereof.

 

 

 

Increased Cost of Hedging:

 

Not Applicable

 

 

 

Hedging Party:

 

Party A shall be the Hedging Party for all Extraordinary Events.

 

 

 

Determining Party:

 

Party A shall be the Determining Party for all Extraordinary Events.

 

 

 

Acknowledgments:

 

 

 

 

 

Non-Reliance:

 

Applicable

 

6


--------------------------------------------------------------------------------


 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

Additional Representations, Warranties and Agreements of Party A and Party B:

 

In addition to the representations, warranties and agreements set forth in the
Agreement and elsewhere in this Confirmation, each of Party A and Party B
further represents, warrants and agrees that, as of the date hereof:

 

 

 

 

 

(a) (i) It is not entering into the Transaction on behalf of or for the account
of any other person or entity, and will not transfer or assign its rights or
obligations under the Transaction or any portion of such obligations to any
other person or entity except in compliance with applicable laws and the terms
of the Transaction; (ii) it understands that the Transaction is subject to
complex risks which may arise without warning, may at times be volatile, and
that losses may occur quickly and in unanticipated magnitude; (iii) it is
authorized to enter into the Transaction and such action does not violate any
laws of its jurisdiction of organization or residence (including, but not
limited to, any applicable position or exercise limits set by any self-
regulatory organization, either acting alone or in concert with others) or the
terms of any agreement to which it is a party; (iv) it has consulted with its
advisors and has reached its own conclusions about the Transaction, and any
legal, regulatory, tax, accounting, economic or other consequences arising from
the Transaction; and (v) it has concluded that the Transaction is suitable in
light of its own investment objectives, financial capabilities and expertise.

 

 

 

 

 

(b) At all times until termination of the Transaction, it is an “eligible
contract participant” as the term is defined in Section 1a(12) of the Commodity
Exchange Act, as amended.

 

 

 

 

 

(c) It has not entered into any obligation that would contractually limit it
from effecting settlement under the Transaction.

 

 

 

 

 

(d) It is an “accredited investor” as defined in Regulation D as promulgated
under the Securities Act of 1933, as amended (the “Securities Act”).

 

 

 

Additional Representations, Warranties and Agreements of Party B:

 

In addition to the representations, warranties and agreements set forth in the
Agreement and elsewhere in this Confirmation, Party B further represents,
warrants and agrees that, as of the date hereof:

 

 

 

 

 

(a) Neither Party A nor any of its affiliates has advised it with respect to any
legal, regulatory, tax, accounting, economic or other consequences arising from
the Transaction, and neither Party A nor any of its affiliates is acting as
agent (other than LBI as dual agent if specified above) or advisor for Party B
in connection with the Transaction.

 

 

 

 

 

(b) Each of its required filings under all applicable securities laws have been
filed and, as of the respective dates thereof, there is no misstatement of
material fact contained therein or omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading.

 

 

 

 

 

(c) It is not in possession of any material non-public information concerning
the business, operations or prospects of the Issuer and

 

7


--------------------------------------------------------------------------------


 

 

was not in possession of any such information at the time of placing any order
with respect to the Transaction. “Material” information for these purposes is
any information to which an investor would reasonably attach importance in
reaching a decision to buy, sell or hold Shares.

 

 

 

 

 

(d) The Transaction and any repurchase of Shares by Party B in connection with
the Transaction has been approved by its board of directors and that any such
repurchase has been publicly disclosed.

 

 

 

 

 

(e) It is not entering into the Transaction to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for
Shares), to raise, depress or otherwise manipulate the price of the Shares (or
any security convertible into or exchangeable for Shares) or to facilitate a
distribution of Shares (or any security convertible into or exchangeable for
Shares), or otherwise in violation of the Securities Exchange Act of 1934, as
amended, including Regulation M thereunder.

 

 

 

 

 

(f) It is not, and, after giving effect to the transactions contemplated hereby
will not be, an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.

 

 

 

 

 

(g) It is not on the Trade Date engaged in a distribution, as such term is used
in Regulation M under the Securities Exchange Act of 1934, as amended, of any
securities of Party B, other than a distribution meeting the requirements of the
exception set forth in section 101(b)(10) of Regulation M.  Party B shall not,
until the fifth Exchange Business Day immediately following the Trade Date,
engage in any such distribution.

 

 

 

 

 

(h) Without limiting the generality of Section 13.1 of the Equity Definitions,
it acknowledges that neither Party A nor its affiliates is making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statement 133, as amended, or 150, EITF Issue No. 00-19 (or any
successor issue statement) or under FASB’s Liabilities & Equity Project.

 

 

 

Other Provisions:

 

 

 

 

 

Calculation Agent:

 

LBI; provided that the definition of “Calculation Agent” in Section 1.40 of the
Equity Definitions shall apply, and all determinations or calculations made by
the Calculation Agent shall be made in good faith and in a commercially
reasonable manner using consistent methodology with respect to the Transaction.
In the event of a good faith error, and upon becoming aware of such error, the
Calculation Agent shall promptly correct such error. Following any calculation
by the Calculation Agent hereunder, promptly following the written request by
Party B, the Calculation Agent will provide to Party B a written report
describing in reasonable detail the basis for such calculation, including, upon
the reasonable request of Party B, the material data and assumptions; provided
further that no transferee of the Transaction in accordance with the terms of
this Confirmation shall act as the Calculation Agent with respect to such
transferred Transaction without the prior written consent of Party B, which will
not be unreasonably withheld or delayed.

 

8


--------------------------------------------------------------------------------


 

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events:

 

If, in respect of the Transaction, an amount is payable by Party A to Party B,
(i) pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity
Definitions (except in the event of a Nationalization, Insolvency, Tender Offer
or a Merger Event, in each case, in which the consideration to be paid to
holders of Shares consists solely of cash) or (ii) pursuant to Section 6(d)(ii)
of the Agreement (except in the event of an Event of Default in which Party B is
the Defaulting Party or a Termination Event in which Party B is the Affected
Party, in each case, that resulted from an event or events within Party B’s
control) (a “Payment Obligation”), Party B shall have the right, in its sole
discretion, to require Party A to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Party A, confirmed in writing within one Currency Business
Day, no later than 4:00 p.m. New York City time on the Merger Date, Tender Offer
Date, Announcement Date, Early Termination Date or date of cancellation or
termination for an Additional Disruption Event, as applicable (“Notice of Share
Termination”).  Upon Notice of Share Termination the following provisions shall
apply:

 

 

 

Share Termination Alternative:

 

Applicable and means that Party A shall deliver to Party B the Share Termination
Delivery Property on the date when the Payment Obligation would otherwise be due
pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii)
and 6(e) of the Agreement, as applicable, or such later date as the Calculation
Agent may reasonably determine (the “Share Termination Payment Date”), in
satisfaction of the Payment Obligation.

 

 

 

Share Termination Delivery Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value to Party A of property contained in one Share Termination Delivery
Unit on the date such Share Termination Delivery Units are to be delivered as
Share Termination Delivery Property, as reasonably determined by the Calculation
Agent.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of Nationalization, Insolvency,
Merger Event or Tender Offer, a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Nationalization, Insolvency, Merger Event or Tender
Offer, as reasonably determined by the Calculation Agent. If a Share Termination
Delivery Unit consists of property other than cash or New Shares and if Party B
provides irrevocable written notice to the Calculation Agent on or prior to the
Merger Date that it elects to have Party A deliver cash, New Shares or a
combination thereof (in such proportion as Party B designates) in lieu of such
other property, the Calculation Agent will replace such property with cash, New
Shares or a combination thereof as

 

9


--------------------------------------------------------------------------------


 

 

components of a Share Termination Delivery Unit in such amounts, as reasonably
determined by the Calculation Agent, as shall have a value equal to the value of
the property so replaced.  If such Nationalization, Insolvency, Merger Event or
Tender Offer involves a choice of consideration to be received by holders, such
holder shall be deemed to have elected to receive the maximum possible amount of
cash.

 

 

 

Other Applicable Provisions:

 

If the Transaction is to be Share Termination Settled, the provisions of
Sections 9.8, 9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative set forth above is applicable to
the Transaction.

 

 

 

Payments on Early Termination:

 

Party A and Party B agree that for the Transaction, for the purposes of
Section 6(e) of the Agreement, Loss and the Second Method will apply.

 

 

 

No Set-Off or Netting:

 

Obligations under this Transaction shall not be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement, this Confirmation, under
any other agreement between the parties hereto, by operation of law or
otherwise, and no other obligations of the parties shall be netted, recouped or
set off (including pursuant to Section 6 of the Agreement) against obligations
under this Transaction, whether arising under the Agreement, this Confirmation,
under any other agreement between the parties hereto, by operation of law or
otherwise, and each party hereby waives any such right of setoff, netting or
recoupment.

 

 

 

Bankruptcy Code Acknowledgments:

 

The parties agree and acknowledge that (i) this Confirmation is of a type set
forth in Section 561(a)(1)–(5) of the U.S. Bankruptcy Code (the “Bankruptcy
Code”); (ii) Party A is a “master netting agreement participant,” a “financial
institution,” a “financial participant,” a “forward contract merchant” and a
“swap participant” as defined in the Bankruptcy Code; (iii) the remedies
provided herein are the remedies referred to in Section 561(a), Sections
362(b)(6), (7), (17) and (27), and Section 362(o) of the Bankruptcy Code; (iv)
all transfers of cash, securities or other property under or in connection with
this Confirmation are “transfers” made “by or to (or for the benefit of)” a
“master netting agreement participant,” a “financial institution,” a “financial
participant,” a “forward contract merchant” or a “swap participant” (each as
defined in the Bankruptcy Code) within the meaning of Sections 546(e), (f), (g)
or (j) of the Bankruptcy Code; and (v) all obligations under or in connection
with this Confirmation represent obligations in respect of “termination values,”
“payment amounts” or “other transfer obligations” within the meaning of Sections
362, 560 and 561 of the Bankruptcy Code.

 

 

 

Early Unwind:

 

In the event the sale of Convertible Notes is not consummated with the initial
purchasers thereof for any reason, other than as a result of

 

10


--------------------------------------------------------------------------------


 

 

a breach by Party A, by the close of business in New York on April 23, 2007 (or
such later date as agreed upon by the parties) (April 23, 2007 or such later
date as agreed upon being the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”), on the Early Unwind Date and (i)
the Transaction and all of the respective rights and obligations of Party A and
Party B under the Transaction shall be cancelled and terminated and (ii) each
party shall be released and discharged by the other party from and agrees not to
make any claim against the other party with respect to any obligations or
liabilities of the other party arising out of and to be performed in connection
with the Transaction either prior to or after the Early Unwind Date; provided
that Party B shall purchase from Party A on the Early Unwind Date all Shares
purchased by Party A or one or more of its affiliates in connection with hedging
the Transaction or reimburse the costs and expenses (including market losses)
relating to reselling those Shares to unwind its hedge positions, and will
assume, or reimburse the cost of unwinding, any and all derivatives entered into
by Party A or one or more of its affiliates in connection with hedging the
Transaction. The purchase price paid by Party B shall be Party A’s actual cost
of such Shares and derivatives as Party A informs Party B and shall be paid in
immediately available funds on the Early Unwind Date. Party A and Party B
represent and acknowledge to the other that, subject to the proviso included in
the preceding sentence, upon an Early Unwind, all obligations with respect to
the Transaction shall be deemed fully and finally discharged.

 

 

 

Right to Extend:

 

Party A may extend, for as long as it is reasonably necessary, any Settlement
Date or any other date of delivery by Party A, with respect to some or all of
the Options hereunder, if Party A reasonably and in good faith determines, upon
the reasonable advice of counsel, that such extension is reasonably necessary to
enable Party A to effect purchases of Shares in connection with the related
settlement or delivery hereunder in a manner that would, if Party A were Party B
or an affiliated purchaser of Party B, be in compliance with applicable legal
and regulatory requirements.

 

 

 

Repurchases Notices:

 

Party B shall (i) on any day on which Party B effects any repurchase of Shares
(other than a repurchase effected through Party A or its Affiliates), promptly
give Party A a written notice of such repurchase (a “Third Party Repurchase
Notice”) on such day if following such repurchase, the Options Equity Percentage
as determined on such day is (i) greater than 8.0% and (ii) greater by 0.5% or
more than the Options Equity Percentage included in the immediately preceding
Third Party Repurchase Notice (or, in the case of the first such Third Party
Repurchase Notice, greater than the Options Equity Percentage as of the date
hereof) and (ii) on any day on which Party B effects any repurchase of Shares
through Party A or its Affiliates, promptly give Party A a written notice of the
number of Shares outstanding on such day (a “Party A Repurchase Notice”) if such
number is lower by 0.5% or more than the number of outstanding Shares included
in the immediately preceding Party A Repurchase Notice (or, in the case of the
first such Party A Repurchase Notice, 182,420,466 Shares) reduced by the number
of Shares repurchased through Party A or its Affiliates since the

 

11


--------------------------------------------------------------------------------


 

 

immediately preceding Party A Repurchase Notice. The “Options Equity Percentage”
as of any day is the fraction (A) the numerator of which is the Number of Shares
and (B) the denominator of which is the number of Shares outstanding on such
day.  Party B agrees to indemnify and hold harmless Party A and its affiliates
and their respective officers, directors, employees, affiliates, advisors,
agents and controlling persons (each, an “Indemnified Person”) from and against
any and all losses (including losses relating to Party A’s hedging activities as
a consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person may become subject to, as a result of Party B’s failure to
provide Party A with a Third Party Repurchase Notice on the day and in the
manner specified in this paragraph, and to reimburse, within 30 days, upon
written request, each of such Indemnified Persons for any reasonable legal or
other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing.  If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify Party B in
writing, and Party B, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Party B may designate in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding. 
Party B shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Party B agrees to indemnify any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment.  Party B shall not, without the prior written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person.  If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Party B, in lieu of indemnifying such Indemnified
Person thereunder, shall contribute to the amount paid or payable by such
Indemnified Person as a result of such losses, claims, damages or liabilities. 
The remedies provided for in this paragraph are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.  The indemnity and contribution agreements contained
in this paragraph shall remain operative and in full force and effect regardless
of the termination of the Transaction.

 

12


--------------------------------------------------------------------------------


 

Staggered Settlement:

 

If Party A reasonably and in good faith determines that, pursuant to applicable
legal and regulatory requirements or due to insufficient liquidity in the borrow
market for the Shares, it would not be permitted or it would not be practicable
or advisable to deliver, or to acquire Shares to deliver, any or all of the
Shares to be delivered by Party A on the Settlement Date, Party A may, by notice
to Party B prior to any Settlement Date (a “Nominal Settlement Date”), elect to
deliver the Shares on two or more dates (each, a “Staggered Settlement Date”) or
at two or more times on the Nominal Settlement Date as follows:

 

 

 

 

 

(i) in such notice, Party A will specify to Party B the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date) or delivery times and how it will allocate the Shares it is required to
deliver under “Settlement Obligation” (above) among the Staggered Settlement
Dates or delivery times; and

 

 

 

 

 

(ii) the aggregate number of Shares that Party A will deliver to Party B
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Party A would otherwise be required to deliver on such
Nominal Settlement Date.

 

 

 

Registration:

 

Party B hereby agrees that if, in the good faith reasonable judgment of Party A,
upon the reasonable advice of counsel, the Shares (“Hedge Shares”) acquired by
Party A for the purpose of hedging its obligations pursuant to the Transaction
cannot be sold in the public market by Party A without registration under the
Securities Act, Party B shall, at its election, either (i) in order to allow
Party A to sell the Hedge Shares in a registered offering, make available to
Party A an effective registration statement under the Securities Act and enter
into an agreement, in form and substance reasonably satisfactory to Party A,
substantially in the form of an underwriting agreement; provided, however, that
if Party A, in its judgment, upon the reasonable advice of counsel, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this section
shall apply at the election of Party B, (ii) in order to allow Party A to sell
the Hedge Shares in a private placement, enter into and comply with a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance reasonably satisfactory to Party A (in which case, the Calculation
Agent shall make any adjustments to the terms of the Transaction that are
necessary, in its reasonable judgment, to compensate Party A for any discount
from the public market price of the Shares incurred on the sale of Hedge Shares
in a private placement), or (iii) purchase the Hedge Shares from Party A at the
VWAP Price on such Exchange Business Days, and in the amounts, requested by
Party A.

 

 

 

 

 

“VWAP Price” means, on any Exchange Business Day, the per Share volume-weighted
average price as displayed on the Bloomberg Page “LWSN <Equity> AQR SEC” (or any
successor thereto) in respect of the period from 9:30 a.m. to 4:00 p.m. (New
York City time) on such Exchange Business Day (or if such volume-

 

13


--------------------------------------------------------------------------------


 

 

weighted average price is unavailable, the market value of one Share on such
Exchange Business Day, as determined by the Calculation Agent using a
volume-weighted method).

 

 

 

Credit Support Document:

 

Party A agrees to provide Party B on or promptly following the Trade Date of
this Transaction a Guarantee by Lehman Brothers Holdings Inc. (“Guarantor”) of
Party A’s obligations hereunder, with the Guarantee being a Credit Support
Document and Guarantor being a Credit Support Provider with respect to Party A.

 

 

 

Transfer:

 

Notwithstanding Section 7 of the Agreement, Party A may assign its rights and
obligations under the Transaction and under the Agreement, in whole and not in
part, at any time to any Affiliate of Guarantor effective upon delivery to Party
B of the full unconditional guarantee by the Guarantor, in favor of Party B, of
the obligations of such Affiliate.

 

 

 

Regulatory Provisions:

 

(a) Party B represents and warrants that it has received and read and
understands the Notice of Regulatory Treatment and the OTC Option Risk
Disclosure Statement.

 

 

 

 

 

(b) The Agent will furnish Party B upon written request a statement as to the
source and amount of any remuneration received or to be received by the Agent in
connection with the Transaction evidenced hereby.

 

 

 

Tax:

 

Notwithstanding any other provision in this Confirmation, Party A hereby
confirms that no participant in this transaction shall be limited from
disclosing the U.S. tax treatment or U.S. tax structure of the transaction.

 

 

 

Governing Law:

 

The laws of the State of New York (without reference to choice of law doctrine).

 

 

 

Termination Currency:

 

USD.

 

 

 

Office:

 

For the purposes of the Transaction, Party A is not a Multibranch Party, and
Party B is not a Multibranch Party.

 

 

 

Waiver of Jury Trial:

 

Each party waives, to the fullest extent permitted by applicable law, any right
it may have to a trial by jury in respect of any suit, action or proceeding
relating to the Transaction.  Each party (i) certifies that no representative,
agent or attorney of the other party has represented, expressly or otherwise,
that such other party would not, in the event of such a suit, action or
proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

14


--------------------------------------------------------------------------------


 

THE SECURITIES REPRESENTED BY THIS CONFIRMATION HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933 OR ANY OTHER UNITED STATES FEDERAL OR STATE SECURITIES LAWS; SUCH
SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
APPROPRIATE REGISTRATION UNDER SUCH SECURITIES LAWS OR EXCEPT IN A TRANSACTION
EXEMPT FROM OR NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF SUCH SECURITIES
LAWS.

Please confirm your agreement with the foregoing by executing this Confirmation
and returning such Confirmation, in its entirety, to us at facsimile number
646-885-9546 (United States of America), Attention: Documentation.

Yours sincerely,

Accepted and agreed to:

 

 

Lehman Brothers OTC Derivatives Inc.

Lawson Software, Inc.

 

 

 

 

By:

 

/s/ Anatoly Kozlov

 

By:

   /s/ Robert A. Schriesheim

 

Name:

Anatoly Kozlov

Name:

  Robert A. Schriesheim

Title:

Authorized Signatory

Title:

  EVP & CFO

 

Execution time will be furnished upon Party B’s written request.

 

15


--------------------------------------------------------------------------------